United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF THE ARMY,
FORT ORD, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark Coby, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-727
Issued: January 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2006 appellant, through his attorney, filed a timely appeal of a
February 1, 2005 merit decision of the Office of Workers’ Compensation Programs, finding that
the constructed position of help desk representative represented his wage-earning capacity.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
November 4, 2001 based on its determination that the constructed position of help desk
representative represented his wage-earning capacity.
FACTUAL HISTORY
Appellant, a computer systems administrator, filed a traumatic injury claim alleging that
on April 8, 1991 he hurt his back while lifting a box of computer textbooks.1 The Office
1

The Board notes that appellant’s traumatic injury claim form is not contained in the case record.

accepted his claim for sciatic neuritis and lumbar strain. Appellant returned to work in a lightduty housing coordinator position on October 26, 1992. He stopped work on January 15, 1993
and did not return.
By letter dated February 5, 1998, the Office referred appellant, together with a statement
of accepted facts, the case record and a list of questions to be addressed, to Dr. Ernest B. Miller,
an orthopedic surgeon, for a second opinion medical examination. In an April 15, 1998 medical
report, Dr. Miller opined that the April 8, 1991 employment injuries had resolved with no
objective factors of disability. He stated that the subjective factors of appellant’s disability were
exaggerated, nonphysiologic and nonanatomic due to emotional overlay and somatization.
Dr. Miller restricted appellant from lifting more than 75 pounds. However, he found that
appellant could return to his date-of-injury position with the stated lifting restriction. In an
accompanying work capacity evaluation (Form OWCP-5c) dated May 29, 1998, Dr. Miller
stated that appellant could work eight hours per day with a 75-pound lifting restriction.
On August 20, 1998 the Office found a conflict in the medical opinion evidence between
Dr. Gregg K. Satow, an attending physician, and Dr. Miller with regard to whether appellant had
any continuing residuals of his accepted employment injuries. To resolve the conflict, the
Office, by letter dated September 1, 1998, referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Edwin J. Kingsley, a
Board-certified orthopedic surgeon, for an impartial medical examination.
In an October 7, 1998 medical report, Dr. Kingsley provided a history of appellant’s
April 8, 1991 employment injuries, medical treatment, family and social background. He noted
appellant’s current back symptoms and reviewed his medical records. Dr. Kingsley reported
essentially normal findings on physical examination. He diagnosed status post bilateral
hemilaminectomy with excision of the L5-S1 and removal of free fragment on January 12, 1989,
surgery as a result of a September 27, 1985 injury and lumbosacral strain syndrome with right
radiculitis associated with the April 8, 1991 employment injuries. Dr. Kingsley found that
appellant had employment-related residuals and that his condition was permanent and stationary
within six months of the employment injury. He stated that appellant had a Category D
disability which precluded him from lifting more than 25 pounds, bending and stooping.
Dr. Kingsley opined that appellant was capable of performing the duties of the offered police
dispatcher position provided that it did not require lifting more than 25 pounds. In an
accompanying Form OWCP-5c, he stated that appellant could work eight hours per day with a
25-pound lifting restriction.
The Office accepted that appellant had permanent work limitations precluding him from
heavy work based on Dr. Kingsley’s October 7, 1998 report and on January 28, 1999 advised a
vocational rehabilitation counselor, to whom appellant had been referred, that Dr. Kingsley’s
report represented the weight of the medical evidence regarding appellant’s work limitations.
In reports dated January 31 and March 2, 2001, a vocational rehabilitation counselor
identified the position of help desk representative as being within appellant’s physical
limitations, vocational skills and geographical area. The help desk representative position, as it
appeared in the Department of Labor, Dictionary of Occupational Titles (DOT), was classified as
a sedentary position. The position required, among other things, investigation and resolution of

2

computer software and hardware problems of users, answering telephone calls from users having
problems with computer software and hardware or inquiring how to use specific software and
placing calls to software and hardware vendors to request service regarding defective products.
It also required possible testing, writing software and hardware, developing training materials,
training users and installing microcomputers, software and peripheral equipment. The physical
requirements included lifting of up to 10 pounds occasionally, no climbing, balancing, stooping,
kneeling, crouching and crawling, and frequent reaching, handling and fingering. Vocational
preparation for the constructed position required two to four years. The vocational rehabilitation
counselor stated that appellant received an Associate of Arts degree in 1983 and completed
coursework up to his senior year at San Jose State University. He successfully completed 36
units of college computer-related courses in software applications, computer operating systems,
Unix/Senix System Management, microcomputer database systems and LAN Systems
Management.
On April 19, 2001 the Office advised appellant that it had determined that the vocational
rehabilitation counselor’s plan to return him to work as a help desk representative was within his
limitations. The Office stated that he was expected to fully cooperate and that, at the end of the
rehabilitation program, whether he was actually employed or not, his compensation would likely
be reduced.
In an August 23, 2001 notice, the Office advised appellant that it proposed to reduce his
compensation because the medical and factual evidence of record established that he was no
longer totally disabled. The Office found that he had the capacity to earn the wages of a help
desk representative. The Office requested that appellant submit additional evidence or argument
within 30 days if he disagreed with the proposed action.
By letter dated September 10, 2001, appellant stated that he was neither physically nor
mentally able to perform the help desk representative job. He denied a vocational rehabilitation
counselor’s allegation that he refused to cooperate with testing. Appellant stated that he was not
physically able to participate in testing due to severe chronic pain and prescription pain
medications. He related that he always called to notify the staff when he was unable to drive or
keep appointments. Appellant denied having the ability or “transferable skills” necessary to
perform the duties of a help desk representative. He stated that his employment and educational
background was in the field of flight operations and he was an aircraft mechanic. Appellant
received his education in these fields in the 1970s. He related that he was unable to complete
computer training classes at Heald College because the school stated that it could not comply
with the physical limitations established by his doctor and that, when he did enroll in classes, an
instructor refused to allow him to take frequent breaks. Appellant contended that medical
evidence from his physicians established that he had continuing physical and emotional residuals
of his employment-related injuries.
Appellant submitted prescriptions notes dated May 11 and 23 and September 12, 2001 for
swim therapy, chiropractic treatment, nerve conduction velocity/electromyogram (NCV/EMG)

3

studies, medication and a referral to Dr. Gerald F. Wahl, a Board-certified neurologist,
Dr. Fennel,2 and a psychiatrist.
In reports dated March 23, 2001 and May 11, 2002, Dr. Satow found that appellant had
chronic radiculopathy and degenerative disc disease with chronic low back pain and myositis,
bilateral carpal tunnel syndrome and chronic depression secondary to long-term pain. He opined
that appellant was totally disabled and that he was unable to work due to the diagnosed
conditions. Dr. Satow stated that possibly, with psychiatric care and chiropractic treatment, he
could perform three to four hours of light-duty work per day. In the May 11, 2002 report and
addendum to this report, Dr. Satow stated that appellant could not perform repetitive bending,
twisting or lifting and he was not able to lift any amount, although on a rare occasion he could
lift up to 10 pounds or possibly 20 pounds.
In an August 27, 2001 report, Dr. Satow opined that appellant was disabled due to pain in
a mild to moderate form on a frequent to continuous basis despite significant and ongoing
conservation management. Appellant was a candidate for back surgery. Dr. Satow reported his
objective findings which included positive straight leg raising on the right and diminished reflex
at the S1 nerve root on the right, limitation of spinal motion, a magnetic resonance imaging
(MRI) scan that was positive for a prior surgery and probable nerve root impingement on the
right. He opined that appellant’s condition was permanent and stationary. Dr. Satow stated that
appellant was going to have ongoing pain symptoms and limited motion of the spine and ability
to perform any type of work. He further stated that, if he worked, the position must have
significant flexibility which included time restraints and mental and physical requirements.
Dr. Satow opined that it was highly unlikely that appellant could work eight hours per day. He
could only perform extremely light work three to four hours per day. Dr. Satow concluded that
appellant’s disabling condition was a result of his repeated work injuries and that he would not
be able to perform any sustained employment in a competitive work environment with
continuity, safety and ability.
An April 4, 2001 report of Karuna Licht, a family counselor, found that appellant had
post-traumatic stress syndrome associated with his work-related 1985 and 1986 back injuries and
1989 spinal surgery. She also reported recurrent major depression disorder resulting from his
chronic debilitating pain. In an April 10, 2001 report, Ms. Licht diagnosed recurring panic and
flashbacks and hopelessness regarding appellant’s 1985 employment injury.
By decision dated November 1, 2001, the Office finalized the wage-earning capacity
determination, effective November 4, 2001, based on appellant’s capacity to earn wages as a
help desk representative. It found that he failed to submit evidence sufficient to overcome the
weight of Dr. Kingsley’s October 7, 1998 impartial medical report. Based on the formula
developed in Albert C. Shadrick,3 the Office determined appellant’s weekly pay rate in the
former position to be $558.80, his adjusted earning capacity in the help desk representative
position was $486.15 per week which resulted in loss in earning capacity of $72.65 per week.
Appellant’s compensation rate every four weeks was found to be $243.00 with a net
2

The Board notes that Dr. Fennel’s professional qualifications are not contained in the case record.

3

5 ECAB 376 (1953).

4

compensation every four weeks of $173.20 based on applicable cost-of-living adjustments of
$60.75 and deductions of $68.52 for a health insurance premium and $1.20 for an optional life
insurance premium.
Appellant disagreed with the Office’s decision and, by letter dated November 27, 2001,
requested a review of the written record by an Office hearing representative. He submitted a
January 18, 2002 report from Dr. Satow who found that he had chronic degenerative disc
disease, myofascial pain, failed lumbar surgery syndrome and probable carpal tunnel syndrome
or cervical radiculopathy. Dr. Satow opined that appellant could perform light-duty work as
previously found, with frequent breaks.
Magnetic resonance imaging scan reports dated January 11, 1989 and October 14 and 25,
1999 found that appellant had right-sided disc herniation at L5-S1 with residual disc protrusion
and osteophyte and degenerative changes in the cervical spine.
In reports dated June 22 and 24, 2002, Dr. Robert T. Badke, a Board-certified orthopedic
surgeon, found that appellant suffered from recurrent disc problems at L5-S1. He stated that his
subjective complaints were severe. Based on his objective findings, Dr. Badke placed appellant
in Category H of the guidelines for work capacity which required him to be in a limited job
environment that provided sedentary work.
Dr. Satow’s treatment notes and report, covering the period October 1 through
November 24, 1999, addressed problems related to appellant’s lumbosacral and cervical spine,
right elbow and a lower extremity.
In reports dated November 2, 1999 to June 22, 2002, Dr. Satow diagnosed residual or
recurrent right paracentral and lateral disc protrusion partially embraced by ostephytes at L5-S1,
degenerative disc disease, recurrent lumbar herniation, cervical radiculopathy on the left greater
than the right at L5, right carpal tunnel syndrome and chronic depression. He stated that
appellant could continue performing semi-sedentary part-time work. On May 22, 2002
Dr. Satow found that appellant was temporarily totally disabled from May 22 through June 22,
2002 pending a psychiatric or psychological treatment.
By letter dated June 17, 2002, the Office denied appellant’s June 14, 2002 request for
authorization to seek psychiatric treatment and an evaluation by Dr. Dale A. Helman, a Boardcertified neurologist. The Office noted that his claim had been accepted for sciatic neuritis and
lumbar strain. Therefore, it could not authorize treatment for cervical radiculopathy, carpal
tunnel syndrome and upper extremity and psychiatric conditions.
In reports dated June 19 and August 14, 2002, Dr. Satow reiterated his prior diagnoses
and found that appellant continued to be temporarily totally disabled. He noted that appellant
continued to experience back pain and refused surgery.

5

Following a September 25, 2002 hearing,4 appellant submitted handwritten notes from
his computer class, classroom policies for Heald College and letters dated October 6, 18 and
December 6, 1999 in which he contended that the vocational rehabilitation program conflicted
with his physician’s orders and treatment. Dr. Satow’s October 1, 1999 treatment note indicated
that there was a hold on vocational rehabilitation until November 1, 1999. In an October 29,
1999 note, appellant stated that he continued to experience pain in his back and left and right legs
along with other symptoms. He attended a four-hour computer class at Heald College on
October 20, 1999 as ordered by a vocational rehabilitation counselor and noted that it very
difficult to concentrate. By the end of the class, appellant experienced intense shooting pain in
his right thigh. He stated that he was making a good faith effort to participate in vocational
rehabilitation.
Dr. Satow’s treatment notes covering intermittent dates in 1999 addressed appellant’s
back condition and indicated that he could perform modified work duties. In a November 24,
1999 treatment note, Dr. Satow found that appellant was totally disabled beginning
November 24, 1999 until he was evaluated by Dr. Howard.
A December 18, 2001 report of Robert M. Sayad, Ph.D., a psychologist, found that
appellant had a dysthymic disorder versus major depressive disorder, pain disorder with
psychological factors and a general medical condition. Dr. Sayad stated that his ability to
interact and respond appropriately to coworkers, supervisors and the public on a consistent basis
would be impaired by factors associated with the distracting effects of chronic pain, social
avoidance, emotional withdrawal, low self-esteem and affective instability. He further stated
that, although appellant’s current measured cognitive abilities fell within the low average to
average range and within that which would be necessary to understand, remember and carry out
simple instructions, the combined and interactive effects of his chronic pain symptoms and
mental processes suggested an impaired ability to consistently perform work activity while
dealing with the stresses and demands encountered in competitive work which would continue to
reflect the effects of his physical disability and the impact of chronic pain on his level of
adaptive functioning.
In a December 2, 2002 report, Dr. Wahl found that appellant had chronic lumbosacral
strain associated with lumbar disc disease.
By decision dated December 19, 2002, an Office hearing representative affirmed the
Office’s wage-earning capacity. She found that the evidence submitted by appellant was
insufficient to overcome the weight of Dr. Kingsley’s October 1, 1998 impartial medical report.
The hearing representative determined that, as the selected position of help desk representative
was suitable from a medical and vocational standpoint and was reasonably available in sufficient
numbers in appellant’s geographic area, the Office properly reduced his compensation. She
further determined that there was prima facie evidence of a chronic pain condition causally
related to the April 8, 1991 accepted employment injuries. The hearing representative instructed
the Office to further develop the record regarding this issue.
4

The Board notes that it appears that appellant changed his request from a review of the written record to an oral
hearing before an Office hearing representative.

6

The Office received prescriptions and medical reports from Dr. Wahl and Dr. Charles J.
Martin, a Board-certified neurologist, covering the period December 2, 2002 to June 26, 2003
which indicated that appellant continued to experience back problems and required medical
treatment.
By letter dated August 22, 2003, the Office requested that Dr. Wahl submit a rationalized
medical opinion as to whether appellant’s chronic pain was causally related to the April 8, 1991
accepted employment injuries.
In reports dated August 18 and September 2, 2003, Dr. Wahl found that appellant had
lumbar disc disease. He opined that appellant could not work in his regular capacity or sit more
than one hour without a marked increase in pain. Dr. Wahl doubted that appellant could work at
that time in any useful capacity or for any length of time.
In a September 22, 2003 report, Dr. Dale K. Buche, a psychiatrist, stated that he began
treating appellant on May 24, 2002 regarding a September 27, 1995 employment injury. He
diagnosed major depression on Axis I, post back surgery with continuing severe pain and
disability on Axis III, severe stress from continuing pain and disability secondary to industrial
causation on Axis IV and a global assessment functioning score of 50 on Axis V. Dr. Buche
found no diagnosis on Axis II. He stated that appellant’s prognosis was poor due to continuing
severity of both his physical and emotional conditions.
By letter dated November 21, 2003, appellant requested reconsideration of the hearing
representative’s December 19, 2002 decision.
On February 19, 2004 the Office denied modification of the December 19, 2002 decision.
It found that the evidence submitted was insufficient to overcome the weight of the medical
opinion evidence which established that appellant could perform the duties of the offered help
desk representative position.
The Office received medical reports and prescriptions from Dr. Martin and Dr. Wahl
covering the period February 19 to September 23, 2004 which addressed appellant’s back
condition and medical treatment. In a July 13, 2004 report, Dr. Wahl stated that appellant’s back
pain had not improved. He opined that appellant had marked immobility and inability to sit for
brief periods of time, which made work activities in any capacity virtually impossible.
On October 13, 2004 the Office received Dr. Buche’s February 23, 2003 report.
Dr. Buche tested the nature and severity of appellant’s mental impairment and based on his
findings, he opined that appellant remained severely depressed and that he was very anxious,
frustrated and angry. He further opined that appellant’s chronic pain and disability caused his
emotional symptoms and continued to aggravate them. Dr. Buche stated that appelant had not
improved psychologically in spite of treatment due to the severity of his physical problems and
their effect on other aspects of his life.
Dr. Wahl’s October 18, 2004 report found that appellant remained disabled for any work
activities. He stated that short periods of sitting and any bending or lifting markedly increased
his back pain and that depression was an associated factor.

7

On November 16, 2004 appellant, through his attorney, requested reconsideration of the
Office’s February 19, 2004 decision. He submitted Dr. Buche’s November 7, 2004 report which
found that he became depressed because he could not perform his job due to a work injury and
that his depression was aggravated by chronic pain associated with this injury. Dr. Buche stated
that, due to the severity of his depression, appellant had poor concentration and memory,
difficulty relating to people generally and a sleep disorder, which prevented him for working.
He concluded that appellant could not perform the duties of a help desk representative due to the
severity of his emotional problems.
In a January 21, 2005 report, Dr. Wahl noted that appellant continued to have very
intractable pain making even short periods of walking virtually impossible. He opined that
appellant continued to be totally disabled for any work activities.
By decision dated February 1, 2005, the Office denied modification of the February 19,
2004 decision. It found that the evidence of record established that appellant could perform the
duties of a help desk representative.5
LEGAL PRECEDENT
Once the Office has made a determination that an employee is totally disabled as a result
of an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.6
Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent his wage-earning capacity. If the actual earnings do not fairly and
reasonably represent his wage-earning capacity or if the employee has no actual earnings, his
wage-earning capacity is determined with due regard to the nature of his injuries and the degree
of physical impairment, his usual employment, the employee’s age and vocational qualifications
and the availability of suitable employment.7
After the Office makes a medical determination of partial disability and of special work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the DOT or otherwise available in the open market, that fits the
employee’s capabilities with regard to his physical limitations, education, age and prior
experience. Once this selection is made, determination of wage rate and availability in the open
labor market should be made through contact with the state employment services or other

5

The Board notes that, following the Office’s February 1, 2005 decision, the Office received additional evidence.
The Board may not consider evidence for the first time on appeal which was not before the Office at the time it
issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and
request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
6

William H. Woods, 51 ECAB 619 (2000); Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28
ECAB 43 (1976).
7

Samuel J. Chavez, 44 ECAB 431 (1993).

8

applicable services.8 Finally, application of the principles set forth in Shadrick will result in the
percentage of the employee’s loss of wage-earning capacity.9 This has been codified by the
regulations in 20 C.F.R. § 10.403(c).
ANALYSIS
On January 28, 1999 the Office advised a vocational rehabilitation counselor to whom
appellant had been referred, that it had accepted that he had permanent work restrictions which
precluded him from heavy work based on the October 7, 1998 report of Dr. Kingsley, an
impartial medical specialist. However, by the time the Office issued its November 1, 2001 final
decision reducing appellant’s compensation, Dr. Kingsley’s evaluation of appellant was over
three years old. The Board has held that the Office must base its determination of wage-earning
capacity on a reasonably current medical evaluation.10
In the present case, Dr. Kingsley’s October 7, 1998 report on appellant’s physical
limitations grew stale by the time the Office reduced his compensation. The passage of time
lessened its relevance on the nature and extent of his current limitations. Prior to the
November 1, 2001 wage-earning determination, appellant submitted medical evidence from his
attending physician who opined that he was totally disabled. After the Office reduced his
compensation, appellant submitted reports from Dr. Wahl who opined that appellant had lumbar
disc disease and that he could not work at that time in any useful capacity or for any length of
time. Dr. Wahl stated that appellant was unable to sit, bend, lift or walk for a short period of
time without experiencing increased pain. Because preexisting and injury-related medical
conditions and their resulting physical limitations can change over time, “due regard” to the
factors specified in section 8115 of the Act requires a reasonably current medical evaluation.
Further, the Board notes that the Office did not send Dr. Kingsley a description of the
constructed help desk representative position for an opinion as to appellant’s physical ability to
perform the duties of this position or request that he conduct another medical examination in
light of intervening medical evidence submitted by appellant.
As Dr. Kingsley’s evaluation of appellant was not reasonably current, the Office did not
establish that the constructed position of help desk representative was consistent with his current
work tolerance limitations. The Office did not give due regard to the factors specified in section
8115 of the Act and, therefore, the Board finds that the Office did not discharge its burden of
proof to justify the reduction of appellant’s compensation. The Board will reverse the Office
hearing representative’s February 1, 2005 decision.

8

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

9

See William H. Woods, supra note 6; Shadrick, supra note 3.

10

Carl C. Green, Jr., 47 ECAB 737, 746 (1996); Anthony Pestana, 39 ECAB 980, 987 (1988); Ellen G. Trimme,
32 ECAB 1878, 1882 (1981).

9

CONCLUSION
The Board finds that the Office did not meet its burden of proof to justify the reduction of
appellant’s compensation on the grounds that he had the capacity to earn wages in the
constructed position of help desk representative. The medical evidence on which the Office
relied, the report of the impartial medical specialist, Dr. Kingsley, was not reasonably current to
establish relevant work limitations.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2005 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 31, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

